NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                        ISIBRO O. OCHOA, Petitioner,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

        CONTRACTORS RESOURCE, INC., Respondent Employer,

  TRAVELERS PROPERTY CASUALTY CO OF AMERICA, Respondent
                        Carrier.

                             No. 1 CA-IC 15-0034
                               FILED 4-26-2016

                  Special Action – Industrial Commission
                       ICA Claim No. 20133-540257
                    Carrier Claim No. 127CBTY7326A

               Rachel C. Morgan, Administrative Law Judge

                            AWARD AFFIRMED


                                   COUNSEL

Isibro O. Ochoa, Phoenix
Petitioner Employee
Industrial Commission of Arizona, Phoenix
By Andrew F. Wade
Counsel for Respondent

Lundmark, Barberich, LaMont & Slavin, Phoenix
By R. Todd Lundmark
Counsel for Respondents Employer and Carrier


                      MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Maurice Portley joined.


N O R R I S, Judge:

¶1            This is a special action review of an Industrial Commission of
Arizona award (“original decision”) and decision upon review
supplementing and affirming the original decision entered by the
administrative law judge (“ALJ”) dismissing the request for hearing filed
by Petitioner Isibro O. Ochoa because he failed to appear at the hearing
scheduled on his request for hearing and, further, failed to present any
evidence supporting his workers’ compensation claim. Based on our review
of the record, the ALJ did not abuse her discretion in dismissing Ochoa’s
hearing request. Brown v. Indus. Comm’n, 154 Ariz. 252, 254, 741 P.2d 1230,
1232 (App. 1987) (ALJ has discretion to relieve claimant of dismissal
sanction for failing to appear at hearing); Ariz. Admin. Code (“A.A.C.”)
R20-5-149(A) (claimant obligated to appear at hearing he or she requested);
A.A.C. R20-5-157(B) (ALJ may exercise discretion to relieve party of
sanctions for failure to follow rules if “good cause” shown).

¶2            On December 19, 2014, Ochoa requested a hearing
challenging the Respondent Carrier’s refusal to authorize shoulder surgery.
The ICA Claims Division treated Ochoa’s request as a request for a hearing
pursuant to Arizona Revised Statutes (“A.R.S.”) section 23-1061(J) (2016).
On January 27, 2015 the ALJ sent Ochoa a letter acknowledging his hearing
request and informing him that, as the “applicant,” he bore the burden of
proof regarding his claim. The ALJ also informed Ochoa regarding the
process for the submission of evidence. That same day, the ALJ issued a
notice scheduling a hearing on Ochoa’s request for April 7, 2015. Although
the record reflects Ochoa received the notice, he failed to appear at the
hearing. At the request of the Respondent Carrier and the Respondent
Employer, the ALJ “inferred” Ochoa had decided to abandon his request


                                     2
                        OCHOA v. CONTRACTORS
                          Decision of the Court
for hearing because he had failed to appear.          Accordingly, the ALJ
dismissed Ochoa’s request for hearing.

¶3            Ochoa filed a request for review, explaining he had confused
the date of the hearing, had been distracted by other matters, and had been
sick on the day of the hearing although he did not support this latter
assertion with any evidence. The ALJ found these explanations failed to
constitute good cause to relieve Ochoa from the dismissal. And, although
inadvertence may permit relief from a dismissal, the ALJ also found Ochoa
had not pursued his claim with due diligence and had not filed evidence
“in support of his claim” that he needed surgery related to his industrial
accident as he had alleged in his request for hearing.

¶4            The ALJ correctly recognized Ochoa’s failure to file evidence
in support of his claim had prejudiced the Respondent Carrier and
Respondent Employer because they had not received “information
concerning his position.” See Brown, 154 Ariz. at 254-55, 741 P.2d at 1232-33
(although inadvertence may permit relief from dismissal, dismissal
sanction may still be appropriate if “there is [no] evidence presented to
support the claimant’s case,” the claimant failed to act with due diligence,
and the employer/carrier has suffered prejudice). Without such evidence,
as the ALJ also correctly recognized, Ochoa would have been unable to
“substantiate that he is entitled to surgery related to his industrial injury.”

¶5            Under these circumstances, the ALJ did not abuse her
discretion in dismissing Ochoa’s request for a hearing. W. Bonded Prods. v.
Indus. Comm’n, 132 Ariz. 526, 527-28, 647 P.2d 657, 658-59 (App. 1982)
(unless industrial accident causes injuries that are obvious to a layman,
expert medical evidence is required to establish a causal relationship
between accident and its alleged consequences).

¶6            For the foregoing reasons, therefore, we affirm the award.




                                   :ama




                                      3